Citation Nr: 0921469	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  02-12 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to 
December 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision, which denied 
service connection for a back disability.

This matter was remanded by the Board in July 2004 for 
further evidentiary development.  It now returns for 
appellate review.

The Board notes that the Veteran made arguments in support of 
a claim for nonservice connected pension.  The matter was 
referred to the RO for further development in the Board's 
July 2004 Remand.  With respect to the nonservice connected 
pension, the RO has made no attempts to develop this claim.  
This matter is again REFERRED to the RO for proper 
development.  


FINDING OF FACT

The evidence is at least in relative equipoise regarding 
whether the Veteran's back disability is related to an in-
service injury or event.  


CONCLUSION OF LAW

The Veteran's lumbosacral spine disability (osteoarthritis) 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The claim of service connection for a back disability has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).



II.	Service Connection

The Veteran contends that he has a back disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Post-service medical records indicate that the Veteran was 
diagnosed with minimal degenerative changes at L2/3 and L3/4.  
As such, the first element under Hickson is satisfied and the 
Board will turn to the issues of in-service incurrence and 
nexus.  

There is no service entrance physical examination associated 
with the file.  However, a March 1982 reenlistment 
examination report shows that the Veteran had a normal spine 
and complained of no back pain at that time.  A service 
treatment record dated in December 1985 provides that the 
Veteran complained of low back pain due to having tripped 
over a dog while carrying carpet.  He reported pain, 
stiffness and weakness in the back.  The examiner found that 
he was having problems with ambulation.  He was assessed with 
lumbar back strain and given medication for the pain.  
Treatment records show that he was seen repeatedly in 
December 1985 for treatment of his lumbar back strain.  A 
May1987 reenlistment examination and a December 1989 
separation examination both provide that his back and spine 
were normal.  

Post-service medical records provide that he complained of 
and was treated for low back pain.  In clinical notes from an 
unknown location, the Veteran reported for treatment for back 
pain from June 1993 to September 1995.  

During a December 1999 examination conducted overseas in 
conjunction with VA's request, the Veteran complained of a 
persistent dull ache in his low back.  He reported occasional 
flare-ups of pain, which were accompanied with numbness and 
tingling in his right leg and right foot and lasted between 
six hours to three days.  He reported that bed rest was the 
only way to relieve the pain. Sitting for prolonged periods 
of time, lifting heavy objects, and walking for extended 
periods of time made his pain worse.  Upon examination, the 
examiner found that his back was very tender over L4/5 and 
L5/S1 with considerable muscle spasm.  A December 1999 x-ray 
report showed that the Veteran's lumbosacral spine was 
normal.  The examiner assessed the Veteran with 
musculoskeletal problems and opined that the low back pain 
was presumably muscular as there was no disc degeneration. 

In a June 2002 report from a second examination for his back 
pain, the Veteran provided that this back pain began in 1985 
after fall carrying a heavy object.  He complained of 
constant back pain, to the exclusion of when he was lying 
down.  The pain was centered in his low back which radiated 
into his hips and lower extremities and caused numbness in 
his feet.  Walking short distances and sitting caused him 
pain.  On examination, the Veteran had significantly reduced 
range of motion from his December 1999 examination.  A May 
2002 x-ray report showed early degenerative disease with 
normal disc spaces.  The examiner assessed the Veteran with 
low back muscle spasm and opined that it was possible for an 
injury such as the one the Veteran sustained inservice to 
produce a relapsing low back syndrome.  

In a May 2008 examination for his back, the Veteran again 
complained of back pain.  He provided that walking was 
confined to short distances.  His pain was located in the low 
back and the right hip and buttock areas, which radiated down 
his right leg after walking.  He reported that when he sits 
for over sixty minutes his leg goes numb.  The examiner noted 
that the Veteran walked with a limp.  Upon examination, all 
the range of motion tests were limited due to pain.  
Examination of the right hip revealed tenderness.  X-ray 
reports taken in association with the examination showed 
minimal degenerative changes at L2/3 and L3/4 but no disc 
space narrowing and no other abnormalities.  The examiner 
provided that it was difficult to assess the Veteran's 
symptoms as he had considerable psychiatric overlay and 
disturbances.  This medical opinion was inconclusive and 
cannot be given any probative weight.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim).

In this case, the only medical opinion addressing the issue 
of service connection for a back disability was that dated in 
June 2002.  It does not appear the examiner had access to the 
full claims file.  The thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
489-49 (2000).   
 
In the recent case of Nieves-Rodriquez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

The Board finds that the June 2002 opinion is thorough and 
detailed.  Although it does not make reference to the medical 
treatment the Veteran received from 1993 to 1995 for his low 
back, this does not negate the opinion and in fact helps 
support the examiner's opinion as the examiner noted his 
surprise that the Veteran had not sought earlier treatment 
for his low back pain.  The Board finds that the June 2002 
medical opinion was factually accurate and provided sound 
reasoning for the conclusion that the Veteran's low back 
disability had its origin in service.    
 
The Board finds that the evidence is at least in equipoise 
regarding whether a back disability is related to service.  
The June 2002 medical examination report indicated that the 
Veteran's low back strain in service could have caused his 
current back disability.  The record also supports the 
Veteran's contentions that he tripped over a dog while in 
service and suffered a low back strain.  Therefore, given the 
evidence of in-service injury and the favorable medical 
evidence linking his disability to such injury, the Board 
concludes that service connection for a back disability is 
warranted. See Gilbert v. Brown, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for a lumbosacral spine 
disability (osteoarthritis) is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


